9/3/21, 2:56 PM                                                            CM/ECF - Live Database - flsd


                                      Query       Reports          Utilities         Help      Log Out

                                                                                                                               JJO

                                               U.S. District Court
                                       Southern District of Florida (Miami)
                                CIVIL DOCKET FOR CASE #: 1:21-cv-23189-MGC


 PEDRON v. JOHNSON & JOHNSON CONSUMER, INC.                                                  Date Filed: 09/02/2021
 Assigned to: Judge Marcia G. Cooke                                                          Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Fraud                                                              Nature of Suit: 370 Other Fraud
                                                                                             Jurisdiction: Diversity
 Plaintiff
 ROXANE M PEDRON                                                          represented by John Gravante , III
 individually and on behalf of all others                                                Podhurst Orseck, P.A.
 similarly situated                                                                      1 S.E. 3rd Avenue
                                                                                         Suite 2300
                                                                                         Miami, FL 33131
                                                                                         305-358-2800
                                                                                         Fax: 305-358-2382
                                                                                         Email: jgravante@podhurst.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                             Matthew Weinshall
                                                                                             Podhurst Orseck
                                                                                             Suntrust International Center
                                                                                             1 S.E. 3rd Avenue, Suite 2300
                                                                                             Miami, FL 33131
                                                                                             305-358-2800
                                                                                             Email: mweinshall@podhurst.com
                                                                                             LEAD ATTORNEY
                                                                                             ATTORNEY TO BE NOTICED

                                                                                             Peter Prieto
                                                                                             Podhurst Orseck, P.A.
                                                                                             Suntrust International Center
                                                                                             1 S.E. 3rd Avenue
                                                                                             Suite 2300
                                                                                             Miami, FL 33131
                                                                                             305-358-2800
                                                                                             Fax: 305-358-2382
                                                                                             Email: pprieto@podhurst.com
                                                                                             ATTORNEY TO BE NOTICED


 V.
 Defendant
 JOHNSON & JOHNSON CONSUMER,
 INC.
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?138447313005166-L_1_0-1                                                         1/2
9/3/21, 2:56 PM                                                           CM/ECF - Live Database - flsd



  Date Filed            # Docket Text
  09/02/2021            1 COMPLAINT against JOHNSON & JOHNSON CONSUMER, INC.. Filing fees $ 402.00
                          receipt number AFLSDC-14982302, filed by ROXANE M PEDRON. (Attachments: # 1
                          Exhibit A, # 2 Civil Cover Sheet)(Prieto, Peter) (Entered: 09/02/2021)
  09/02/2021            2 Clerks Notice of Judge Assignment to Judge Marcia G. Cooke.

                            Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge
                            John J. O'Sullivan is available to handle any or all proceedings in this case. If agreed,
                            parties should complete and file the Consent form found on our website. It is not necessary
                            to file a document indicating lack of consent.

                            Pro se (NON-PRISONER) litigants may receive Notices of Electronic Filings (NEFS) via
                            email after filing a Consent by Pro Se Litigant (NON-PRISONER) to Receive Notices of
                            Electronic Filing. The consent form is available under the forms section of our website.
                            (cds) (Entered: 09/03/2021)
  09/03/2021            3 Summons Issued as to JOHNSON & JOHNSON CONSUMER, INC.. (cds) (Entered:
                          09/03/2021)
  09/03/2021            4 Clerks Notice of Noncompliance of 3 Summons Issued re: Failure to Electronically File
                          Document(s). Pursuant to Administrative Order 2006-24 and the CM/ECF Administrative
                          Procedures, electronic filing is mandatory for attorneys admitted to practice in this Court
                          unless otherwise noted in the Administrative Procedures. It is not necessary to re-file this
                          document but future filings must comply with the CM/ECF Administrative Procedures.
                          (cds) (Entered: 09/03/2021)



                                                         PACER Service Center
                                                              Transaction Receipt
                                                                 09/03/2021 14:56:13
                                    PACER Login: pbwt0373                 Client Code:       J5400-000801-7114
                                    Description:       Docket Report Search Criteria: 1:21-cv-23189-MGC
                                    Billable Pages: 2                     Cost:              0.20




https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?138447313005166-L_1_0-1                                                   2/2
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 1 of 50




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION

                                               Case No.:

  ROXANE M. PEDRON, individually
  and on behalf of all others similarly
  situated,
                 Plaintiff,
  v.                                                                    JURY TRIAL DEMANDED

  JOHNSON & JOHNSON CONSUMER, INC.

              Defendant.
  ______________________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff Roxane M. Pedron, based on personal knowledge as to herself, and upon

  information and belief as to all other matters, alleges as follows:

                                       NATURE OF CLAIMS

         1.      Consumers purchase sunscreen to protect themselves from harm, particularly the

  harm caused by ultraviolet radiation which can lead to skin cancer. These consumers trust that the

  sunscreen products marketed to the public will help keep them safe. And they expect that

  manufacturers and distributors of sunscreen products take every reasonable step to make sure that

  nothing in their products endangers the lives of those who use them.

         2.      This action concerns defective sunscreen products containing benzene—a known

  human carcinogen—which were manufactured, sold, and distributed by Defendant Johnson &

  Johnson Consumer Inc. (“J&J” or “Defendant”) and its related entities, including entities that are

  represented to be defunct such as the Neutrogena Corporation (“Neutrogena Corp.”). Defendant

  J&J markets, distributes, and sells sunscreen products containing benzene while misrepresenting
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 2 of 50




  as safe its Defective Sunscreens 1 and deceptively concealing the fact that the products are prone
                                    0F




  to increase the risk of skin cancer and other diseases, including leukemia, multiple myeloma, non-

  Hodgkin’s lymphoma, and anemia—all found to be caused by or linked to benzene.

         3.      Sunscreen is a critical component of skin cancer prevention. Skin cancer is the

  most common form of cancer in the United States, and ultraviolet radiation from the sun is the

  number one cause of skin cancer. Since medical experts recognize that exposure to the sun’s rays

  is the most preventable risk factor for skin cancer, they recommend using sunscreen to decrease

  the risk of skin cancer caused by the sun. 2 In fact, medical experts recommend that sunscreen be
                                             1F




  reapplied every two hours or after swimming or sweating. 3   2F




         4.      Last year alone, the market for sun care products was approximately $8 billion

  globally, with $1.6 billion of sales in the United States alone. 43F




         5.      Defendant J&J is one of the largest manufacturers and distributors of sunscreen.

  Globally, J&J sold over $600 million in sunscreen products last year, nearly half of which were

  sold in the United States. 5 J&J’s sunscreen products include the popular and well-known Aveeno
                            4F




  and Neutrogena sunscreen brands.

         6.      All J&J sunscreen products at issue in this litigation, i.e., the Defective Sunscreens,

  share a common, uniform defect: the presence of benzene, a known carcinogen (the “Defect”).



  1
    The Defective Sunscreens include the Neutrogena and Aveeno products listed in Paragraph 25
  below, which are those identified as containing benzene in Valisure’s citizen petition, attached
  hereto as Exhibit A.
  2
      SAY YES TO SUN PROTECTION, AM. ACAD. OF DERMATOLOGY ASSOC.,
  https://www.aad.org/public/diseases/skin-cancer/prevent/sun-protection (last visited Sept. 2,
  2021).
  3
    Id.
  4
    Michael Erman & Julie Steenhuysen, FDA investigating how a known carcinogen wound up in
  J&J sunscreen, REUTERS (July 16, 2021, 5:41 PM), https://www.reuters.com/world/us/fda-
  investigating-how-known-carcinogen-wound-up-jj-sunscreen-2021-07-16/.
  5
    Id.
                                                     2
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 3 of 50




         7.      Because of the common, uniform Defect, Defendant’s sunscreen products often fail

  to perform as they should. Instead of protecting Plaintiff and other sunscreen product users from

  the risk of cancer, the presence of benzene within the Defective Sunscreens actually increases

  sunscreen users’ chances of developing a host of diseases caused by or linked to benzene, including

  leukemia, multiple myeloma, non-Hodgkin’s lymphoma, and anemia.

         8.      According to the Food & Drug Administration (“FDA”), benzene “should not be

  employed in the manufacture of drug substances, excipients, and drug products because of their

  unacceptable toxicity or deleterious environmental effect.” 6 Where benzene use is “unavoidable
                                                                5F




  in order to produce a drug product with a significant therapeutic advance,” its concentration should

  be limited to no more than 2 parts per million (“ppm”). 76F




         9.      In May 2021, the independent analytical pharmacy Valisure announced that it had

  detected dangerously high levels of benzene in numerous J&J sunscreen products. 8 Alarmed by
                                                                                        7F




  the results of these tests, on May 24, 2021, Valisure filed a citizen petition with the FDA to recall

  those defective sunscreen products. 9
                                      8F




         10.     Although Defendant knew that its Defective Sunscreens contained benzene, J&J

  waited until July 14, 2021, before finally recalling only five of its products: NEUTROGENA®

  Beach Defense® aerosol sunscreen; NEUTROGENA® Cool Dry Sport aerosol sunscreen;




  6
    Q3C—Tables and List, Guidance for Industry, U.S. FOOD & DRUG ADMIN. (4th Revision, Aug.
  2018), https://www.fda.gov/media/133650/download (hereinafter “FDA’s Q3C Guidance for
  Industry”).
  7
    Id.
  8
      Valisure Detects Benzene in Sunscreen, VALISURE NEWS (May 25, 2021),
  https://www.valisure.com/blog/valisure-news/valisure-detects-benzene-in-sunscreen/.
  9
    Valisure Citizen Petition on Benzene in Sunscreen and After-Sun Care Products, VALISURE (May
  24, 2021), https://www.valisure.com/wp-content/uploads/Valisure-Citizen-Petition-on-Benzene-
  in-Sunscreen-and-After-sun-Care-Products-v9.7.pdf.
                                                   3
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 4 of 50




  NEUTROGENA® Invisible Daily™ defense aerosol sunscreen; NEUTROGRENA® Ultra

  Sheer® aerosol sunscreen; and AVEENO® Protect + Refresh aerosol sunscreen. 10     9F




         11.     Defendant has not yet recalled other sunscreen products that contain similar

  dangerously high levels of benzene, placing customers and users of those products in grave danger.

         12.     The Defective Sunscreens create a dangerous condition that gives rise to a clear,

  substantial, and unreasonable danger of death or personal injury. Defendant put profits ahead of

  safety by continuing to use benzene in their sunscreen products year after year, even though they

  knew or should have known that those sunscreens were defective. Despite the evident testing

  results of excessive benzene levels, Defendant was slow to fully investigate the problem and slow

  to report the full extent of the danger to consumers and users of their Defective Sunscreens.

         13.     As a result of this misconduct, Plaintiff and members of the proposed Classes were

  harmed and suffered actual damages. Plaintiff and the Classes did not receive the benefit of their

  bargain; rather, they purchased sunscreen products that are of a lesser standard, grade, and quality

  than represented, and they did not receive sunscreen products that met ordinary and reasonable

  consumer expectations regarding safe and effective operation. Purchasers of the Defective

  Sunscreens (defined below) paid more than they would have had the Defect been disclosed.

  Plaintiff and the Classes were deprived of having a safe, defect-free sunscreen product, and

  Defendant unjustly benefited from its unconscionable delay in recalling its defective products, as

  it avoided incurring the costs associated with recalls for years.




  10
     Johnson & Johnson Consumer Inc. Issues Voluntary Recall of Specific NEUTROGENA® and
  AVEENO® Aerosol Sunscreen Products Due to the Presence of Benzene, U.S. FOOD & DRUG
  ADMIN. (July 14, 2021), https://www.fda.gov/safety/recalls-market-withdrawals-safety-
  alerts/johnson-johnson-consumer-inc-issues-voluntary-recall-specific-neutrogenar-and-aveenor-
  aerosol (hereinafter “J&J Issues Voluntary Recall”).

                                                    4
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 5 of 50




         14.     Plaintiff and the Classes also suffered damages as a result of Defendant’s

  concealment and suppression of the facts concerning the safety, quality, and reliability of

  Defendant’s Defective Sunscreens. Defendant’s false representations and omissions concerning

  the safety and reliability of those sunscreen products and Defendant’s concealment of the known

  safety defect plaguing those products and its brand caused Plaintiff and Class Members to purchase

  Defendant’s sunscreen products of diminished value.

         15.     Had Defendant’s customers known that the sunscreen products they were using to

  decrease the risk of skin cancer actually contained excessive levels of a known carcinogen,

  Defendant’s customers certainly would not have purchased those products.

                                   JURISDICTION AND VENUE

         16.     Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28

  U.S.C. § 1332(d), because members of the proposed Plaintiff Classes are citizens of states different

  from Defendant J&J’s home state, and the aggregate amount in controversy exceeds $5,000,000,

  exclusive of interests and costs. This Court has supplemental jurisdiction over Plaintiff’s state law

  claims under 28 U.S.C. § 1367.

         17.     This Court has personal jurisdiction over Plaintiff because Plaintiff submits to the

  Court’s jurisdiction.

         18.     This Court has personal jurisdiction over Defendant pursuant to Florida Statutes §

  48.193(1)(a)(1), (2), and (6) because: Defendant conducts substantial business in this District;

  some of the actions giving rise to the Complaint took place in this District; and some of Plaintiff’s

  claims arise out of Defendant operating, conducting, engaging in, or carrying on a business or

  business venture in this state or having an office or agency in this state, committing a tortious act

  in this state, and causing injury to property in this state arising out of Defendant’s acts and



                                                   5
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 6 of 50




  omissions outside this state; and, at or about the time of such injuries, Defendant was engaged in

  solicitation or service activities within this state, or products, materials, or things processed,

  serviced, or manufactured by Defendant anywhere were used or consumed within this state in the

  ordinary course of commerce, trade, or use. This Court also has personal jurisdiction over

  Defendant because Defendant consented to jurisdiction by registering to do business in Florida.

  This Court has pendant or supplemental personal jurisdiction over the claims of non-Florida

  Plaintiffs.

          19.    J&J is in the business of designing, developing, manufacturing, marketing, and

  selling sunscreen products in the United States, including in Florida. In 2020, J&J generated more

  than $2.3 billion in revenue from the sale of skincare products, including Neutrogena- and Aveeno-

  brand sunscreen products, in the United States alone. Florida is a significant market for J&J due

  to its sunny climate, and J&J generates a substantial percentage of its revenue from the sale of its

  sunscreen products in Florida.

          20.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and (b) because a

  substantial part of the events or omissions giving rise to these claims occurred in this District, J&J

  has caused harm to Class Members residing in this District, and J&J is a resident of this District

  under 28 U.S.C. § 1391(c)(2) because it is subject to personal jurisdiction in this District. Venue

  is also proper under 18 U.S.C. § 1965(a) because J&J transacts substantial business in this District

  and has appointed a registered agent in this District.

                                               PARTIES

      A. Plaintiff

          21.    Plaintiff Roxane M. Pedron is a resident of Miami-Dade County, Florida. Plaintiff

  Pedron purchased at least one of the Defective Sunscreens sold by J&J, including



                                                    6
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 7 of 50




  NEUTROGENA® Cool Dry Sport aerosol sunscreen, NEUTROGENA® Beach Defense®

  aerosol sunscreen, and NEUTROGRENA® Ultra Sheer® aerosol sunscreen. Plaintiff Pedron has

  been purchasing these sunscreen products for years, and Plaintiff Pedron purchased these

  sunscreen products at different locations, including Costco and Target. Plaintiff Pedron would not

  have purchased nor used Defendant’s sunscreen products had she known there was a risk that the

  products may contain benzene, a known human carcinogen. Thus, Plaintiff Pedron has suffered a

  concrete injury as a direct and proximate result of Defendant’s wrongful conduct, including in

  breaching its express and implied warranties, and in misrepresenting, omitting, concealing, and/or

  failing to timely disclose the risks associated with the use of the Defective Sunscreens.

     B. Defendant

         22.     Defendant J&J is a New Jersey corporation with its headquarters and principal

  place of business at Grandview Road, Skillman, New Jersey 08558.

         23.     J&J is the manufacturer and/or distributor of the Defective Sunscreens. Although

  J&J’s former subsidiary, Neutrogena Corp., is now represented as “defunct,” J&J is the owner of

  the Neutrogena and Aveeno brands. As one of the leaders of skin care, hair care, and cosmetic

  brands throughout the world, J&J distributed its products, including the Defective Sunscreens,

  throughout the United States, including Florida. J&J’s Defective Sunscreens, including those

  purchased by Plaintiff Pedron and Class Members, are available at retail stores throughout the

  United States, including Florida.

         24.     J&J is and has been qualified to do business in Florida since May 17, 1989 and

  maintains a registered agent in Florida. It most recently renewed its registration by filing an annual

  report on April 25, 2021, with the Florida Department of State, Division of Corporations,

  identifying CT Corporation System of Plantation, Florida as its registered agent.



                                                    7
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 8 of 50




                                   FACTUAL ALLEGATIONS

     A. Defendant’s Manufacture, Marketing, Labeling, Distribution, and Sale of Defective
        Sunscreens.

         25.     Defendant manufactures, markets, labels, distributes, and sells a variety of

  Neutrogena and Aveeno brand sunscreen aerosol/spray products and lotions, including the

  following, which are collectively referred to as the “Defective Sunscreens”:

   Brand          Sunscreen Type      Sunscreen Product Name
   Name

   Neutrogena     Lotion              Age Shield Face Sunscreen Lotion SPF 110

   Neutrogena     Lotion              Age Shield Face Sunscreen Lotion SPF 70

   Neutrogena     Spray               Beach Defense Oil-Free Body Sunscreen Spray SPF 100

   Neutrogena     Lotion              Beach Defense Water Plus Sun Protection Sunscreen Broad
                                      Spectrum Lotion SPF 70

   Neutrogena     Spray               CoolDry Sport Water-Resistant Sunscreen Spray SPF 50

   Neutrogena     Spray               CoolDry Sport Water-Resistant Sunscreen Spray SPF 70

   Neutrogena     Lotion              Healthy Defense Daily Moisturizer with Sunscreen SPF 50

   Neutrogena     Lotion              Hydro Boost Water Gel Lotion Sunscreen SPF 50

   Neutrogena     Spray               Kids Water-Resistant Sunscreen Spray Oil-Free SPF 70

   Neutrogena     Lotion              Oil-Free Facial Moisturizer with Sunscreen SPF 15

   Neutrogena     Lotion              Pure & Free Baby Sunscreen Lotion SPF 50

   Neutrogena     Lotion              Sensitive Skin Sunscreen Lotion with SPF 60+

   Neutrogena     Lotion              Sheer Zinc Dry-Touch Face Sunscreen SPF 50

   Neutrogena     Spray               Ultra Sheer Body Mist Sunscreen Broad Spectrum SPF 30

   Neutrogena     Spray               Ultra Sheer Body Mist Sunscreen Broad Spectrum SPF 45



                                                  8
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 9 of 50




   Neutrogena      Lotion             Ultra Sheer Dry-Touch Sunscreen Lotion Broad Spectrum
                                      SPF 55

   Neutrogena      Lotion             Ultra Sheer Dry-Touch Sunscreen Lotion SPF 30

   Neutrogena      Lotion             Ultra Sheer Dry-Touch Sunscreen Lotion SPF 45

   Neutrogena      Lotion             Ultra Sheer Dry-Touch Water Resistant Sunscreen SPF 70

   Neutrogena      Spray              Ultra Sheer Face Mist Sunscreen SPF 55

   Neutrogena      Lotion             Ultra Sheer Liquid Sunscreen Lotion Broad Spectrum SPF
                                      70

   Neutrogena      Lotion             Ultra Sheer Sunscreen Lotion SPF 100+

   Neutrogena      Spray              Ultra Sheer Weightless Sunscreen Spray SPF 100+

   Neutrogena      Spray              Ultra Sheer Weightless Sunscreen Spray SPF 70

   Neutrogena      Spray              Wet Skin Swim Humidity Sweat Sunscreen Broad Spectrum
                                      SPF 30

   Neutrogena      Spray              Beach Defense Spray Body Sunscreen SPF 50

   Neutrogena      Spray              Invisible Daily Defense Body Sunscreen Broad Spectrum
                                      SPF 60+

   Aveeno          Lotion             Baby Continuous Protection Sensitive Skin Sunscreen
                                      Lotion Broad Spectrum SPF 50



           26.    Valisure LLC and Valisure RX LLC (collectively, “Valisure”) is an independent

  analytical pharmacy whose “mission is to independently check the chemical composition of

  medications” and “deliver enhanced quality assurance.” 11 Valisure employs Harvard- and Yale-
                                                           10F




  trained scientists to develop analytical technologies to screen products, including sunscreens, and




  11
       VALISURE NEWS, supra note 8.
                                                  9
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 10 of 50




   identify critical issues. 12 Valisure has International Organization for Standardization (“ISO”)
                          11F




   17025 accreditation and is DEA and FDA registered. 13 12F




          27.     Valisure is one of the industry leaders in detecting pervasive drug quality problems,

   and its employees consider themselves as patient advocates. 14 Valisure is the same independent
                                                                 13F




   pharmacy responsible for filing a citizen petition in September 2019 that it had discovered high

   and unacceptable levels of the chemical N-nitrosodimethylamine (NDMA) in some ranitidine

   products. 15 Valisure’s discovery led to the recall of various ranitidine products, including the
            14F




   heartburn pill that was one of the world’s best-selling drugs—Zantac. 16 Valisure carefully checks
                                                                         15F




   the chemical makeup of drugs before shipping the drugs to its consumers. 17 Since 2018, Valisure
                                                                               16F




   has reported over 50 issues it has detected directly to drug companies but in some particularly

   alarming cases, “their scientists find a problem so urgent they play the role of watchdog.” 18
                                                                                              17F




          28.     In May 2021, Valisure announced it had tested and detected high levels of benzene

   in certain sunscreen products, including Defendant’s Defective Sunscreens. 19 Valisure raised the
                                                                                     18F




   alarm since benzene has no known therapeutic benefit to justify its presence in sunscreen products

   and noted that the use of benzene was clearly unnecessary since other sunscreen products Valisure

   had tested did not contain benzene. 20
                                       19F




   12
      Id.
   13
      Id.
   14
       Carolyn Y. Johnson, A Tiny Pharmacy is Identifying Big Problems with Common Drugs,
   Including       Zantac,    WASHINGTON    POST     (Nov.     8,     2019),    available   at
   https://www.washingtonpost.com/science/a-tiny-pharmacy-is-identifying-big-problems-with-
   common-drugs-including-zantac/2019/11/08/6dd009ca-eb76-11e9-9c6d-
   436a0df4f31d_story.html.
   15
      Id.
   16
      Id.
   17
      Id.
   18
      Id.
   19
      Id.; see also VALISURE, supra note 9.
   20
      Id.
                                                   10
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 11 of 50




          29.     On May 24, 2021, Valisure filed a citizen petition with the FDA asking the agency

   to recall all batches of Defendant’s Defective Sunscreens, which testing indicated contained 0.1

   ppm or more of benzene. 21 Valisure’s basis for the petition was that the Defective Sunscreens
                             20F




   were adulterated pursuant to Section 501 of the FDCA (21 U.S.C. § 351) and misbranded under

   Section 502 of the FDCA (21 U.S.C. § 352). 22 Valisure also included other requests in its petition,
                                                21F




   including that the FDA “conduct examinations and investigation under Section 702(a) of the

   FDCA (21 U.S.C. § 372(a)) regarding these products, their manufacturing processes, and the

   manufacturer submissions made for FDA approval under 704(a) of the FDCA (21 U.S.C. §

   374(a)), and effect labeling revisions as needed.” 23
                                                       22F




          30.     Valisure tested numerous lots of Defendant’s Defective Sunscreens, discovering

   that certain of the Defective Sunscreens contained benzene values ranging from less than 0.1 parts

   per million (“ppm”), 0.10 ppm to 2 ppm, and more than 2 ppm. 24 Valisure’s citizen petition
                                                                       23F




   contained charts identifying the sunscreen products containing benzene, including the following

   chart addressing the product description and results of benzene analysis on various batches of

   sunscreen products, including the Defective Sunscreens, in which benzene was detected at 2 ppm

   or higher:




   21
      VALISURE, supra note 9.
   22
      Id.
   23
      Id.
   24
      Id.
                                                      11
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 12 of 50




                                                                                                         25
                                                                                                   24F




            31.   Levels of benzene were detected in the Defective Sunscreens in amounts as high as

   6.77 ppm, more than three times the recommended FDA amount when there is a therapeutic

   advance or benefit, which there is not. 26
                                           25F




            32.   The presence of benzene in the Defective Sunscreens is highly dangerous and

   concerning given both benzene’s notoriety as a carcinogen and that, by the nature of their use,

   sunscreens are recommended during any exposure to the sun to be applied to the skin of adults and

   children.

            33.   Valisure noted “[s]unscreen products are typically used in many times higher

   volume than standard drug products like tablets or capsules, so even a relatively low concentration

   limit can result in very high total exposure.” 27
                                                 26F




   25
      Id.
   26
      Id.
   27
      Id.
                                                       12
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 13 of 50




          34.           J&J’s July 14, 2021, voluntary recall announcement identified five Neutrogena and

   Aveeno aerosol sunscreen product lines, including NEUTROGENA® Beach Defense® aerosol

   sunscreen; NEUTROGENA® Cool Dry Sport aerosol sunscreen; NEUTROGENA® Invisible

   Daily ™ defense aerosol sunscreen; NEUTROGRENA® Ultra Sheer® aerosol sunscreen; and

   AVEENO® Protect + Refresh aerosol sunscreen. 28            27F




          35.           But J&J’s recall announcement failed to disclose the number of sunscreen products

   tested, the levels of benzene detected in those products, and the type of testing J&J performed. 29  28F




   Nor did J&J’s recall announcement explain why or how benzene is present in its Defective

   Sunscreens. 30 Despite the voluntary recall of these five Neutrogena and Aveeno products and
                  29F




   J&J’s acknowledgment that its “investigate[on] [of] [the] cause” of the benzene is ongoing, 31 J&J
                                                                                                  30F




   has failed to recall other products identified by Valisure and other independent laboratories as

   containing dangerously high levels of benzene.

        B. Benzene—a “Known Human Carcinogen”—Is Heavily Regulated by the FDA and
           Others.

          36.           Benzene is a chemical which is “highly toxic” to humans, which means it can cause

   harm by being touched, swallowed, or inhaled. 32 Medical professionals believe that high levels
                                                        31F




   of benzene can cause blood-based cancers, including leukemia. 33 Benzene inhibits normal cell
                                                                        32F




   function. 34 Benzene may damage the human immune system by interfering with antibodies and
            33F




   28
      J&J Issues Voluntary Recall, supra note 10.
   29
      Id.
   30
      Id.
   31
      Id.
   32
      What Is Benzene? WEBMD, https://www.webmd.com/beauty/what-is-benzene#1 (last visited
   Sept. 2, 2021).
   33
      Id.
   34
      Id.
                                                       13
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 14 of 50




   white blood cells. 35 Benzene may cause the human body to create fewer red blood cells, which
                        34F




   could lead to anemia. 36 Benzene may also cause problems with the human nervous system,
                              35F




   including damaging nerves. 37 Exposure to high levels of benzene may make ovaries smaller and
                                          36F




   cause irregular periods. 38      37F




          37.       Benzene is used primarily as a solvent in the chemical and pharmaceutical

   industries, and in gasoline, crude oil, and cigarette smoke. The major source of benzene in the

   United States is petroleum. The health hazards of benzene have been recognized for over one

   hundred years.

          38.       The Environmental Protection Agency considers benzene a “known human

   carcinogen,” which “means it causes cancer in humans.” 39   38F   Likewise, the United States

   Department of Health and Health Services, United States Food and Drug Administration, World

   Health Organization, and International Agency for Research on Cancer also consider benzene a

   carcinogen.

          39.       According to the FDA, benzene “should not be employed in the manufacture of

   drug substances, excipients, and drug products because of [its] unacceptable toxicity . . . or

   deleterious environmental effect.” 40 Where benzene use is “unavoidable in order to produce a
                                                39F




   drug product with a significant therapeutic advance,” its concentration should be limited to no

   more than 2 ppm. 4140F




   35
      Id.
   36
      Id.
   37
      Id.
   38
      Id.
   39
      Id.
   40
      FDA’s Q3C Guidance for Industry, supra note 6.
   41
      Id.
                                                      14
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 15 of 50




          40.     The National Institute for Occupational Safety and Health urges protective

   equipment be worn by any worker who may be exposed to benzene at concentrations of 0.1 ppm

   for over 10 hours or 1 ppm for 15 minutes, listing “skin absorption” and “skin . . . contact” as ways

   a person could be exposed to dangerously high levels of benzene. 42     41F




          41.     Before sunscreen products can be sold as over the counter drugs, 43 the FDA   42F




   regulates sunscreen products to ensure they meet safety and effectiveness standards. 44 The FDA’s
                                                                                          43F




   regulations provide that an “over-the-counter sunscreen drug product in a form suitable for topical

   administration is generally recognized as safe and effective and is not misbranded if it meets”

   certain conditions. 45 Per the FDA regulations governing Defendant’s Defective Sunscreens, titled
                      44F




   “Sunscreen Drug Products for Over-the-Counter Human Use,” 46 there are certain suitable active
                                                                     45F




   ingredients in products that are labeled as sunscreen. 47 Benzene is not among the permitted active
                                                         46F




   ingredients for sunscreen. 48 Nor is benzene a suitable inactive ingredient for sunscreen, as inactive
                             47F




   ingredients must be “safe in the amounts administered.” 49 Nor is benzene identified as an active
                                                               48F




   or inactive ingredient on any of the Defective Sunscreens. Nevertheless, Defendant falsely and

   misleadingly advertised that their sunscreen products’ ingredients are safe and effective.




   42
      National Institute for Occupational Safety and Health (NIOSH), Benzene, CTRS. FOR DISEASE
   CONTROL, https://www.cdc.gov/niosh/npg/npgd0049.html (last updated Oct. 30, 2019).
   43
      21 C.F.R. § 352, et seq.
   44
      See generally 21 CFR §§ 352.1–352.77.
   45
      21 C.F.R. § 352.1(a).
   46
      Id.
   47
       Sunscreen: How to Help Protect Your Skin from the Sun, U.S. FOOD & DRUG ADMIN.,
   https://www.fda.gov/drugs/understanding-over-counter-medicines/sunscreen-how-help-protect-
   your-skin-sun.
   48
      21 C.F.R. § 352.10 (“Sunscreen Drug Products for over-the-Counter Human Use: Sunscreen
   active ingredients.”).
   49
      21 C.F.R. § 330.1(h) (“General conditions for general recognition as safe, effective, and not
   misbranded.”). Since it lacks any therapeutic benefit, benzene should not be used in sunscreens.
                                                    15
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 16 of 50




        C. Defendant Deceptively Sold and Sells Its Carcinogenic Products to Consumers.

           42.           FDA regulations provide that “[a]n over-the-counter sunscreen drug product in a

   form suitable for topical administration is generally recognized as safe and effective and is not

   misbranded if it meets each condition in this part and each general condition established in 330.1

   of this chapter.” 50 Defendant failed to meet this standard.
                          49F




           43.           Federal law 51 and Florida state law 52 prohibit the manufacture of any misbranded
                                     50F                         51F




   or adulterated drug.

           44.           Introducing any misbranded or adulterated drug into commerce is similarly

   prohibited. 53  52F




           45.           The receipt in interstate commerce of any misbranded or adulterated drug is also

   prohibited. 54  53F




           46.           A drug is deemed adulterated “[i]f it consists in whole or in part of any filthy, putrid,

   or decomposed substance; or . . . whereby it may have been rendered injurious to health . . . .” 55        54F




           47.           A drug is deemed misbranded “[i]f its labeling is false or misleading in any

   particular” 56; [i]f the labeling does not contain, inter alia, “the proportion of each active ingredient
                 55F




   50
      21 CFR § 352.1.
   51
      21 CFR § 331(g).
   52
      See Fla. Stat. § 499.005(1) (“It is unlawful for a person to perform or cause the performance of
   any of the following acts in this state: (1) The manufacture, repackaging, sale, delivery, or holding
   or offering for sale of any drug, device, or cosmetic that is adulterated or misbranded or has
   otherwise been rendered unfit for human or animal use.”).
   53
      21 U.S.C. § 331(a); see also Fla. Stat. § 499.005(1).
   54
      21 U.S.C. § 331(c); see also Fla. Stat. § 499.005(3).
   55
       21 U.S.C. § 351(a)(2)(B); see also Fla. Stat. §§ 499.006(1) & (2) (“A drug or device is
   adulterated, if any of the following apply: (1) It consists in whole or in part of any filthy, putrid,
   or decomposed substance[;] (2) It has been produced, prepared, packed, or held under conditions
   whereby it could have been contaminated with filth or rendered injurious to health.”).
   56
      21 U.S.C. § 352(a)(1); see also Fla. Stat. § 499.007(1) (A drug is misbranded “[i]f its labeling
   is in any way false or misleading.”).
                                                            16
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 17 of 50




   . . . [and] inactive ingredient listed in alphabetical order on the outside container of the retail

   package” 57; or “[i]f it is dangerous to health when used in the dosage or manner, or with the
              56F




   frequency or duration prescribed, recommended, or suggested in the labeling thereof.” 58     57F




           48.      A drug is deemed misbranded when a manufacturer drug label omits ingredients. 59     58F




           49.      Defendant’s Defective Sunscreens are adulterated and misbranded because

   Defendant did not disclose that benzene may be present in the Defective Sunscreens purchased by

   Plaintiff and the Class Members. Because there is simply “no safe level of [benzene] exposure,” 60    59F




   benzene is unsuitable for human application as an ingredient in any sunscreen products.

           50.      Defendant wrongfully advertised and sold the Defective Sunscreens without proper

   labeling to indicate to Plaintiff and the Class Members that the Defective Sunscreens may contain

   benzene:




   57
      21 U.S.C. § 352(e)(1)(A)(ii)-(iii); see also Fla. Stat. § 499.007(2)(b) (“A drug or device is
   misbranded: … (2) If in package form, it does not bear a label containing: (b) An accurate
   statement of the quantity of the contents in terms of weight, measure, or numerical count.”).
   58
      21 U.S.C. § 352(j); see also Fla. Stat. § 499.007(10) (A drug is misbranded “[i]f it is dangerous
   to health when used in the dosage or with the frequency or duration prescribed, recommended, or
   suggested in the labeling of the drug.”).
   59
      21 C.F.R. § 201.6. “The labeling of a drug may be misleading by reason (among other reasons)
   of[] . . . [f]ailure to reveal the proportion of, or other fact with respect to, an ingredient present in
   such drug, when such proportion or other fact is material in the light of the representation that such
   ingredient is present in such drug.” 21 C.F.R. § 201.10(2); see also Fla. Stat. § 499.007(2)(b) (“A
   drug or device is misbranded[] . . . [i]f in package form, it does not bear a label containing[] . . .
   [a]n accurate statement of the quantity of the contents in terms of weight, measure, or numerical
   count.”).
   60
       Exposure to Benzene: A Major Public Health Concern, WORLD HEALTH ORG.
   (2010), https://www.who.int/ipcs/features/benzene.pdf.
                                                      17
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 18 of 50




          51.     The presence of benzene in the Defective Sunscreens is particularly outrageous

   since J&J has continuously touted the safety and efficacy of its sunscreens, such as its Neutrogena

   sunscreen products advertised as “#1 Dermatologist Recommended.”

          52.     The advertising and packaging for Neutrogena emphasizes the brand’s safety and

   health benefits, including the Defective Sunscreen Neutrogena Ultra Sheer repeatedly marketed

   and advertised as “clean.”

          53.     Similar commercial advertisements appear for Neutrogena Ultra Sheer, starring

   actress Jennifer Garner, telling consumers the Defective Sunscreen is a “#1 Dermatologist

   Recommended Suncare.” These commercials also emphasize the “clean” feel of the product and

   declare it “the best for your skin.”

                                                   18
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 19 of 50




          54.         The Defective Sunscreens are also advertised for use on children, such as the

   commercials for the Neutrogena Beach Defense line portraying children being sprayed with the

   Defective Sunscreens while promoting the Neutrogena sunscreen as the “sun care brand used most

   by dermatologists and their families.”

          55.         Neutrogena’s website continues to advertise as “#1 Dermatologist Recommended”

   with an entire page dedicated to “Neutrogena Product Testing” as “leading the way.” 61          60F




   Neutrogena’s website states: “We set a high bar for using ingredients” which are “screened for

   quality, manufacturing process, government regulations, published research and our own

   ingredient safety databases.” 62 The website also claims “[s]afety goes beyond the ingredient list”
                                  61F




   with a focus on “how our ingredients are used, our manufacturing safeguards, how the products

   are used, and testing requirements for our products.” 63
                                                         62F




          56.         Defendant has engaged, and continues to engage, in deceptive, untrue, and

   misleading advertising by “promising” consumers, inter alia, that “safety is paramount” to

   Defendant, 64 that Defendant “strive[s] to avoid unnecessary and harsh ingredients” and “prioritize
                63F




   ingredients that are [] safe for [consumers’] skin,” 65 and that “the sunscreen ingredients
                                                               64F




   [Defendant] use are safe and effective,” 66 when in reality, unbeknownst to consumers, Defendant’s
                                            65F




   sunscreen products contain an ingredient known to be a human carcinogen—benzene.




   61
      Neutrogena, About Us, https://www.neutrogena.com/about-us.html (last visited Sept. 2, 2021).
   62
      Id.
   63
       Neutrogena, Product Testing, https://www.neutrogena,com/producttesting.html (last visited
   Sept. 2, 2021).
   64
      Neutrogena, Our Promise, https://www.neutrogena.com/our-promise.html (last visited Sept. 2,
   2021).
   65
      Id.
   66
      Id.
                                                    19
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 20 of 50




          57.     Defendant even emphasized that what “we include in our products is just as

   important as what we exclude from them.” 67 Despite claiming that they try to avoid using
                                                  66F




   unnecessary and harsh ingredients, the Defective Sunscreens sold to consumers contain

   carcinogenic benzene. This advertisement continues to be used on their website:




          58.     Neutrogena’s website touts that it “not only follow[s] individual country

   regulations, but also look[s] to incorporate the best thinking and practices from top authorities for

   skincare products around the world.” 68
                                         67F




          59.     Shockingly, Neutrogena’s website continues to claim to be the “#1 leader in

   suncare” promoting a “Commit[ment] to Your Health” through the “power of our Neutrogena




   67
       Understanding the FDA’s Proposed Rule for Sunscreens, NEUTROGENAMD (2019),
   https://www.neutrogenamd.com/sites/neutrogenahcp_us/files/20190416-fda-proposal-guide-
   3b.cocoon.pdf.
   68
      Neutrogena, Product Testing, supra note 63.
                                                        20
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 21 of 50




   brand to educate and encourage everyday healthy habits and address skincare concerns” 69 even as
                                                                                         68F




   J&J’s products are being recalled for carcinogenic benzene. The website promotes the image of a

   woman in the sun claiming they are “focused on driving critical behavior change and sun

   protection awareness to address preventable skin cancers” even as the products J&J is selling to

   prevent skin cancer contain a carcinogen:




            60.    Defendant even created the “Choose Skin Health” campaign, launched by

   Neutrogena; Defendant claimed the campaign was “created to change the future of skin health and




   69
        Neutrogena, Our Promise, supra note 64.
                                                  21
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 22 of 50




   reduce the risk of skin cancer through education, empowerment, and early detection.” 70 Several
                                                                                                69F




   celebrities have filmed spots for the campaign, including Ms. Kristen Bell, 71 Ms. Jennifer Garner
                                                                              70F




   and Ms. Kerry Washington. In one video, Ms. Garner emphasized the statistics on skin cancer and

   stated that she chooses Neutrogena-branded products because “[she] choose[s] skin health.” In

   another video, Ms. Garner stated that, every day, she wears Neutrogena Ultra Sheer 45—which

   comes from the same product line as those found to contain benzene—because she chooses “skin

   health.”

          61.     Ms. Washington told viewers in another similar video to “[p]rotect yourself and

   those you love. Choose skin health for a lifetime of healthy skin.” Unfortunately, for those who

   choose Neutrogena and its benzene-containing Defective Sunscreens to protect their skin health,

   they are actually being exposed to its detrimental and dangerous health effects.

          62.     Defendant’s spokespersons continually emphasized the importance of continuously

   applying sunscreen products as a means to reduce the risk of skin cancer. 72 J&J Group Brand
                                                                                    71F




   Director for Neutrogena Suncare, SuzyDePrizio, even stated: “At Neutrogena, we are driven by

   the dream of reducing the risk of skin cancer to the smallest number possible—zero.” 7372F




          63.     J&J’s Aveeno-branded sunscreen products have a very similar branding to

   Neutrogena. Aveeno-branded products, including the Defective Sunscreens, are advertised and

   marketed as having been “Dermatologist recommended for over 65 years.”




   70
       PR Newswire, Kristen Bell Wants You to Have “The Talk” With Your Children—About
   Sunscreen: Neutrogena® Launches 2016 Choose Skin Health® Campaign with Help from Brand
   Ambassador (May 27, 2016), MULTIVU, http://www.multivu.com/players/English/7847951-
   neutrogena-choose-skin-health/.
   71
      Id.
   72
      Id.
   73
      Id.
                                                   22
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 23 of 50




          64.     The Aveeno website touts the health benefits of its Defective Sunscreens. 74 The
                                                                                               73F




   website advertises that the Defective Sunscreens provide “Healthy Skin, Naturally: Nature fuels

   our healthy spirit, just like healthy skin fuels yours. We research and work with scientists and

   dermatologists around the world to unlock therapeutic power of nature’s most restorative

   ingredients, giving you clinically-proven products that nurture and care for your skin, so you can

   care for what’s most important in life.” 75 The webpage further explains that Aveeno was founded
                                          74F




   by two brothers who believed that “nature holds the secret to human health” after “[t]he famous

   Mayo Clinic dermatologists recognized [the brothers’] pioneering work.” 7675F




          65.     In its “Commitment to Wellness” section, J&J’s Aveeno website advises visitors:

   “‘Good enough’ is never good enough for Aveeno®. Our internal standards for safety testing and

   ingredient quality far exceed those set by regulators around the world. We think about every

   element we use in every one of our products—where it came from, what it does and how it impacts

   you and your skin. Only ingredients that pass our strict 5-step safety assurance process are used.”

          66.     In addition to the claims, it makes in its Neutrogena and Aveeno websites, J&J also

   promises a “Safety & Care Commitment.” Part of J&J’s commitment is the following statement:

   “Your safety is our priority. That’s why our safety assessment process meets or exceeds industry

   and regulatory standards for baby and beauty personal care products. It’s a process that never

   ends— we continually review our product ingredients against the latest research and consumer

   feedback. We believe our process is among the most rigorous in the world and is at the core of our

   Safety & Care Commitment.”




   74
      Johnson & Johnson Consumer Inc., About Aveeno, https://www.aveeno.com/about (last visited
   Sept. 2, 2021).
   75
      Id.
   76
      Id.
                                                   23
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 24 of 50




          67.     J&J’s “Safety & Care Commitment means that every product is carefully reviewed

   and evaluated against internationally recognized standards.”

          68.     J&J misled and defrauded consumers by making affirmative misrepresentations

   that portray the Defective Sunscreens as safe and therapeutic, and omitting from the Defective

   Sunscreens’ packaging, labeling, and marketing materials information about the actual danger of

   the Defective Sunscreens, including warning consumers that the Defective Sunscreens may

   contain unacceptable levels of cancer-causing benzene, rendering them dangerous, adulterated,

   misbranded, and illegal. J&J’s complete failure to prevent the presence of benzene in the Defective

   Sunscreens constitutes actionable fraud.

          69.     Benzene is not required as an active or inactive ingredient in the Defective

   Sunscreens, and even if it were, many of the Defective Sunscreens still contain more than the

   FDA’s 2 ppm concentration limit.

          70.     Because the Defective Sunscreens expose consumers and users to benzene levels

   well above FDA’s legal limit, the sunscreens are not fit for use by humans or the use for which the

   sunscreens were intended. The Defective Sunscreens are adulterated, misbranded, illegal, and

   unfit for sale in trade or commerce, rendering them worthless and without any value. 77
                                                                                         76F




   77
      See Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 927 (11th Cir. 2020) (reasoning that
   even if plaintiffs suffer no physical harm from an adulterated dietary supplement as defined by the
   Food, Drug, and Cosmetic Act, “they were sold a worthless product ‘that Congress judged
   insufficiently safe for human ingestion,’” depriving the plaintiffs of the benefit of their bargain,
   amounting to a direct economic loss) (quoting Debernardis v. IQ Formulations, LLC, 942 F.3d
   1076, 1080-86 (11th Cir. 2019)); In re Valsartan, Losartan, & Irbesartan Prods. Liab. Litig., MDL
   No. 2875, 2021 WL 222776, at *16 (D.N.J. Jan. 22, 2021) (“This Court finds that contaminated
   drugs are economically worthless at the point of sale by virtue of their dangerousness caused by
   their contamination, regardless [sic] whether the sold [drugs] actually achieved the medical
   purpose of lowering blood pressure. Put differently, contaminated drugs, even if medically
   efficacious for their purpose, cannot create a benefit of the bargain because the contaminants, and
   their dangerous effects, were never bargained for.”).
                                                   24
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 25 of 50




                71.   Plaintiff and the Classes purchased the Defective Sunscreens because they believed

   them to be free of benzene. Plaintiff and the Classes would not have purchased the Defective

   Sunscreens had the sunscreens been truthfully and accurately labeled. Accordingly, Plaintiff and

   the Classes were injured by paying the full purchase price of the Defective Sunscreens and were

   deprived of the benefit of their bargain.

        D. Defendant Knew Or Should Have Known Of The Dangers Associated With The
           Defect.

                72.   Given the dangerous characteristics of benzene and the industry’s knowledge of

   skin absorption, Defendant knew or should have known of the Defect in its Defective Sunscreens.

   This is especially true given the recalls and lawsuits J&J has faced with the safety of its other

   products in recent years. For example, after the FDA discovered evidence of asbestos, another

   known carcinogen, in J&J’s baby powder in 2019, J&J issued a voluntary recall of only some of

   its talc-based baby powders. 78 After dragging its feet for almost a year after its recall, J&J
                                    77F




   ultimately discontinued all of its talc-based baby powders in the United States and Canada. 79 This
                                                                                                 78F




   took place almost two years after the New York Times reported that “internal [J&J] memos and

   reports . . . document executives’ concerns about potential contamination that date back 50

   years.” 80 Even as J&J continued to defend the safety of its products based on “‘routine tests,’” the
          79F




   78
      Johnson & Johnson Consumer Inc. to Voluntarily Recall A Single Lot of Johnson’s Baby Powder
   in the United States, U.S. FOOD & DRUG ADMIN. (Oct. 18, 2019), https://www.jnj.com/johnson-
   johnson-consumer-inc-to-voluntarily-recall-a-single-lot-of-johnsons-baby-powder-in-the-united-
   states.
   79
      Johnson & Johnson Consumer Health Announces Discontinuation of Talc-based Johnson’s
   Baby Powder in U.S. & Canada, U.S. FOOD & DRUG ADMIN. (May 19, 2020),
   https://www.jnj.com/our-company/johnson-johnson-consumer-health-announces-
   discontinuation-of-talc-based-johnsons-baby-powder-in-u-s-and-canada.
   80
      Johnson & Johnson Recalls Baby Powder Over Asbestos Worry, N.Y. TIMES (Oct. 18, 3029),
   https://www.nytimes.com/2019/10/18/business/johnson-johnson-baby-powder-recall.html
   (hereinafter “J&J Recalls Baby Powder”).
                                                      25
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 26 of 50




   New York Times described internal J&J documents painting a different picture, including one

   memo where J&J “demanded that the government block unfavorable findings from being made

   public” before an official at the FDA assured J&J that “the findings would be issued only ‘over

   my dead body.’” 81 80F         After facing such a public scandal regarding so many carcinogenic

   contamination complaints, J&J’s testing should have, if it did not already, identify issues with

   carcinogenic contamination in its other products. 82 81F




          73.     “The toxicity of benzene in humans has been well established for over 120 years,”

   as “[t]he hematotoxicity of benzene has been described as early as 1897.” 83 A 1939 study on
                                                                                      82F




   benzene found that “‘exposure over a long period of time to any concentration of benzene greater

   than zero is not safe,’ 84 which is a comment reiterated in a 2010 review of benzene research
                            83F




   specifically stating ‘[t]here is probably no safe level of exposure to benzene, and all exposures

   constitute some risk in a linear, if not supralinear, and additive fashion.’” 85
                                                                                84F




          74.     “‘There is not a safe level of benzene that can exist in sunscreen products,’ stated

   Dr. Christopher Bunick, MD, PhD, Associate Professor of Dermatology at Yale University. ‘Even




   81
      Johnson & Johnson Feared Baby Powder’s Possible Asbestos Link for Years, N.Y. TIMES (Dec.
   14,      2018),    https://www.nytimes.com/2018/12/14/business/baby-powder-asbestos-johnson-
   johnson.html.
   82
      Aside from the claims of asbestos contamination in its baby products, J&J has also recently faced
   significant lawsuits regarding deceptive marketing of its products. For example, in 2019, the New
   York Times also reported that J&J had agreed to pay $117 million in a settlement over the
   deceptive marketing of transvaginal pelvic mesh implants, and that J&J had been ordered to pay
   $8 billion in a lawsuit where J&J had been accused of downplaying the risks associated with its
   antipsychotic drug. Johnson & Johnson Recalls Baby Powder Over Asbestos Worry, N.Y. TIMES
   (Oct. 18, 3029), https://www.nytimes.com/2019/10/18/business/johnson-johnson-baby-powder-
   recall.html.
   83
      VALISURE NEWS, supra note 8.
   84
      Id.
   85
       Id.; see also Martyn T. Smith, Advances in Understanding Benzene Health Effects and
   Susceptibility,       31      ANN.       REV.       PUB.       HEALTH         133-148        (2010),
   https://www.annualreviews.org/doi/full/10.1146/annurev.publhealth.012809.103646.
                                                       26
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 27 of 50




   benzene at 0.1 ppm in a sunscreen could expose people to excessively high nanogram amounts of

   benzene.’” 8685F




          75.         Indeed, in a 2019 study on sunscreen ingredients, FDA researchers stated:

   “Understanding the extent of systemic exposure of [sunscreen] products is important, as even a

   low percentage of systemic absorption (e.g., 0.1%) could represent a significant systemic exposure

   (e.g., milligrams of ingredient being systemically absorbed per day).” 87
                                                                           86F




          76.         A 1997 study by Health Canada’s Bureau of Chemical Hazards shows that the

   “application of sunscreen specifically increases the absorption rate of benzene through the skin.” 88
                                                                                                     87F




          77.         The presence of benzene in the Defective Sunscreens is particularly dangerous due

   to the continuous and long-term use of sunscreen. A single application of sunscreen includes 25-

   30 grams of sunscreen. 89 Since sunscreen needs to be reapplied every 80-120 minutes, or after
                              88F




   swimming or sweating, people could use 90-120 grams of sunscreen a day. 90 With that in mind,
                                                                                 89F




   Dr. Christopher Bunick, a Yale Medicine dermatologist and associate professor at Yale School of

   Medicine, questioned: “Add up such exposures over years of sunscreen use, and therein lies the

   question facing dermatologists and sunscreen consumers—does proper sunscreen use, which is




   86
      VALISURE NEWS, supra note 8.
   87
      Murali K. Matta, PhD, et al., Effect of Sunscreen Application Under Maximal Use Conditions
   on Plasma Concentration of Sunscreen Active Ingredients: A Randomized Clinical Trial, 321
   JAMA 2082-91 (2019), https://jamanetwork.com/journals/jama/fullarticle/2733085.
   88
      VALISURE NEWS, supra note 8; see also J.S. Nakai, et al., Effect of environmental conditions on
   the penetration of benzene through human skin, 51 J. TOXICOLOGY ENVTL. HEALTH 447-462
   (1997), https://pubmed.ncbi.nlm.nih.gov/9233379/.
   89
      Julia Ries, Why J&J Is Recalling Several Sunscreen Brands: What to Know, HEALTHLINE (July
   19, 2021), https://www.healthline.com/health-news/why-jj-is-recalling-several-sunscreen-brands-
   what-to-know.
   90
      See id.
                                                     27
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 28 of 50




   essential for preventing sun-induced skin cancers, over years of one’s lifetime lead to a chronic

   exposure to significant levels to increase risk of blood or internal cancers.” 91
                                                                                 90F




            78.    Thus, Defendant’s conduct is substantially injurious to consumers due to the nature

   of sunscreen. Consumers are purchasing and as directed to in the label, “apply[ing] liberally”

   Defendant’s Defective Sunscreens without knowledge that they may have been adulterated with a

   human carcinogen. Defendant’s false labeling, advertising, and promotion has caused and

   continues to cause, substantial injury to consumers because consumers would not have paid for

   sunscreens potentially containing benzene.

            79.    Despite the presence of benzene in the Defective Sunscreens, Defendant failed to

   list benzene as an active or inactive ingredient on any of the labels of the Defective Sunscreens or

   disclose the use or presence of benzene in any of its marketing of its “sunscreen” products.

   Defendant’s representation on its sunscreen labels that the Defective Sunscreens only contained

   ingredients which were explicitly listed, has proven to be false, and Defendant failed to make

   known that the Defective Sunscreens were adulterated with benzene, a known human carcinogen.

            80.    Nor does Defendant’s use or presence of benzene in its Defective Sunscreens fall

   within the FDA’s exception allowing the “unavoidable” use of benzene for drugs “with a

   significant therapeutic advance” described above. “Because many of the sunscreen products

   Valisure tested did not contain detectable levels of benzene, it does not appear that benzene use is

   unavoidable for their manufacture and considering the long history and widespread use of these

   products, it also does not appear that they currently constitute a significant therapeutic advance;

   therefore, any significant detection of benzene should be deemed unacceptable.” 92  91F




   91
        Id.
   92
        VALISURE, supra note 9.
                                                     28
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 29 of 50




                                    THE STATUTE OF LIMITATIONS

   A.      Defendant’s Fraudulent Concealment Tolled the Statute of Limitations.

        77.       Upon information and belief, Defendant knew or should have known about the

   Defect for several years. As part of its routine and continuous testing of its products, Defendant

   knew or should have known of the presence of benzene in its Defective Sunscreens. Defendant’s

   fraudulent concealment tolled the statute of limitations on the claims asserted by Plaintiff Pedron

   and the Classes.

        78.       Under the fraudulent concealment doctrine, the claims of Plaintiff Pedron and

   members of the Classes only accrue upon the discovery that Defendant deceived them into

   purchasing the Defective Sunscreens, which contains and contained carcinogenic benzene.

        79.       Defendant kept Plaintiff Pedron and Class Members in the dark by concealing

   crucial information required for the prosecution of their claims, without any fault or lack of

   diligence on their part. Plaintiff Pedron and Class Members did not discover and could not discover

   through the exercise of reasonable diligence, the presence of benzene in Defective Sunscreens, and

   therefore were unaware of Defendant’s deception.

        80.       Plaintiff Pedron and members of the Classes were unaware of Defendant’s

   deceptive conduct and did not know that they were purchasing products containing benzene.

   Plaintiff Pedron and Class Members would not have purchased the Defective Sunscreens had they

   known they contained benzene. No information, actual or constructive, was ever made available

   to Plaintiff Pedron and members of the Classes that they were being injured by Defendant’s

   unlawful conduct.




                                                   29
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 30 of 50




       81.        Notably, none of the Defective Sunscreens list benzene as an active or inactive

   ingredient, and the FDA significantly limits the use of benzene. Benzene has no therapeutic

   purpose in sunscreens, and therefore should not have been present in the Defective Sunscreens.

       82.        Furthermore, Defendant’s advertising, labeling, and branding stress the healthy and

   safe nature of their products, including the Defective Sunscreens. Nothing in the advertising,

   labeling, and branding materials would suggest that the Defective Sunscreens contained benzene.

       83.         Because the presence of benzene was not disclosed to customers until Valisure

   announced its findings in May 2021, Plaintiff Pedron and members of the Classes had no

   knowledge of Defendant’s deception, or of any facts or information that would have caused a

   reasonably diligent person to investigate whether there was such deception, until at least May

   2021.

       84.        Any applicable statute of limitations has therefore been tolled by Defendant’s

   knowledge, active concealment, and denial of the facts alleged herein, which behavior is ongoing.

      B. Defendant is Estopped From Relying On Any Statute of Limitations in Defense of
         This Action.

       85.        Defendant was, and is, under a continuous duty to disclose to Plaintiff and Class

   Members the true character, quality, and nature of the Defective Sunscreens. Defendant actively

   concealed the true character, quality, and nature of the vehicles; and knowingly made

   misrepresentations about the quality, reliability, characteristics, and performance of the Defective

   Sunscreens. Plaintiff and Class Members reasonably relied upon Defendant’s knowing and

   affirmative misrepresentations, and/or active concealment, of these facts. Based on the foregoing,

   Defendant is estopped from relying on any statute of limitations in defense of this action.




                                                   30
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 31 of 50




   C.         The Statute of Limitations Did Not Begin to Run Because Plaintiff Pedron Did Not
              and Could Not Discover Defendant’s Unlawful Conduct.

        86.         The causes of action alleged herein did not accrue until Plaintiff Pedron and Class

   Members discovered that their sunscreens contained the Defect.

        87.         Plaintiff Pedron and Class Members, however, had no realistic ability to discern

   that the sunscreens were defective, until—at the earliest—Valisure announced its findings in May

   2021, or their sunscreens were recalled by J&J in July 2021. No information concerning the

   presence of benzene in the Defective Sunscreens was in the public domain or available to Plaintiff

   Pedron and members of the Classes until May 2021. Even then, Plaintiff and Class Members

   would have had no reason to discover their causes of action because of Defendant’s active

   concealment of the true nature of the Defect, and prior knowledge of it.

                                       CLASS ACTION ALLEGATIONS

        88.         Plaintiff Pedron has standing to represent Class Members because there is sufficient

   similarity between the specific Defective Sunscreens purchased by Plaintiff Pedron and the other

   Sunscreen Products not purchased by Plaintiff Pedron. Specifically, each and every one of the

   Defendant’s Defective Sunscreens (i) are marketed in substantially the same way—as

   “Sunscreen”—and (ii) fail to include labelling indicating to consumers that the Defective

   Sunscreens may contain benzene as an active or inactive ingredient. Accordingly, the misleading

   effect of all of the Defective Sunscreens is substantially the same.

        89.         Moreover, Plaintiff Pedron and the Classes’ claims all derive directly from a single

   course of conduct by Defendant. This case is about the responsibility of Defendant, at law and in

   equity, for its knowledge, conduct, and products. Defendant has engaged in uniform and

   standardized conduct toward Plaintiff Pedron and the Classes. They did not differentiate, in degree

   of care or candor, in their actions or inactions, or in the content of their statements or omissions,

                                                     31
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 32 of 50




   among individual Class Members. The objective facts on these subjects are the same for all Class

   Members. Within each Claim for Relief asserted by the respective Classes, the same legal

   standards govern. Accordingly, Plaintiff Pedron brings this lawsuit as a class action on his own

   behalf, and on behalf of all other persons similarly situated as members of the proposed Classes,

   pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and/or (b)(3). This action satisfies the

   numerosity, commonality, typicality, adequacy, predominance, and superiority requirements of

   those provisions.

          A.      The Classes

       90.        Plaintiff Pedron brings this action and seeks to certify and maintain it as a class

   action under Federal Rules of Civil Procedure 23(a), (b)(2), and/or (b)(3); on behalf of herself and

   a National Class defined as follows:

          National Class

          All consumers who purchased any Defective Sunscreens in the United States of
          America and its territories for personal use or consumption.

       91.        Plaintiff Pedron also alleges statewide class action claims on behalf of herself and

   all other similarly situated Florida consumers pursuant to Rule 23(a), (b)(2) and/or (b)(3) of the

   Federal Rules of Civil Procedure and seeks certification of the following Sub-Class:

          Florida Sub-Class

          All consumers who purchased any Defective Sunscreens in the State of Florida for
          personal use or consumption.

       92.        The proposed National Class and Florida Sub-Class and their members are

   sometimes referred to herein as the “Class” or “Classes.”

       93.        Excluded from each Class are Defendant, their employees, officers, directors, legal

   representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliates of


                                                   32
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 33 of 50




   Defendant; Class Counsel and their employees; and the judicial officers and their immediate family

   members and associated court staff assigned to this case.

             B.     Numerosity

       94.          The members of the Classes are so numerous that individual joinder of all Class

   Members is impracticable. Plaintiff Pedron is informed and believes that the proposed Class/Sub-

   Classes contains thousands of purchasers of Defendant’s Defective Sunscreens who have been

   damaged by Defendant’s conduct as alleged herein. The precise number of Class Members is

   unknown to Plaintiff Pedron at this time.

             III.   Predominance of Common Issues

       95.          This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3),

   because questions of law and fact that have common answers that are the same for each of the

   respective Classes predominate over questions affecting only individual Class Members.

       96.          Plaintiff Pedron’s claims are typical to those of all Class Members because

   members of the Class are similarly injured through Defendant’s uniform misconduct above and

   were subject to Defendant’s Defective Sunscreens claims that accompanied each and every

   sunscreen product in the Neutrogena collection. Plaintiff Pedron is advancing the same claims and

   legal theories on behalf of herself and all members of the Class/Sub-Class.

       97.          Plaintiff Pedron’s claims raise questions of law and fact common to all members of

   the Class, and they predominate over any questions affecting only individual Class Members. The

   claims of Plaintiff Pedron and all prospective Class Members involve the same alleged defect.

   These common legal and factual questions include the following:

          (a)       Whether the Defective Sunscreens suffer from the Defect;

          (b)   Whether Defendant knew, or should have known, about the Defect, and, if so, how
   long Defendant has known of the Defect;

                                                    33
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 34 of 50




          (c)    Whether Defendant had a duty to disclose the defective nature of the Defective
   Sunscreens to Plaintiff and Class Members;

          (d)     Whether Defendant omitted and failed to disclose material facts about the Defective
   Sunscreens;

          (e)     Whether Defendant’s omissions are true, are misleading, or are objectively
   reasonably likely to deceive;

           (f)   Whether Defendant’s concealment of the true defective nature of the Defective
   Sunscreens induced Plaintiff and Class Members to act to their detriment by purchasing and/or
   using the Defective Sunscreens;

           (g)    Whether Defendant’s conduct tolls any or all applicable limitations periods by acts
   of fraudulent concealment, application of the discovery rule, or equitable estoppel;

          (h)     Whether Defendant misrepresented that the Defective Sunscreens were safe;

          (i)      Whether Defendant engaged in unfair, deceptive, unlawful, and/or fraudulent acts
   or practices, in trade or commerce, by failing to disclose that the Defective Sunscreens were
   designed, manufactured, distributed, and/or sold with the Defect;

         (j)      Whether Defendant’s conduct, as alleged herein, was likely to mislead a reasonable
   consumer;

          (k)     Whether Defendant’s statements, concealments, and omissions regarding the
   Defective Sunscreens were material, in that a reasonable consumer could consider them important
   in purchasing or using such sunscreens;

          (l)    Whether Defendant violated each of the states’ consumer protection statutes, and if
   so, what remedies are available under those statutes;

          (m)    Whether the Defective Sunscreens were unfit for the ordinary purposes for which
   they were used, in violation of the implied warranty of merchantability;

          (n)     Whether Defendant’s unlawful, unfair, and/or deceptive practices harmed Plaintiffs
   and the Classes;

          (o)     Whether Defendant’s conduct constitutes violations of the laws asserted;

          (p)     Whether Defendant’s conduct violates public policy;

          (q)     Whether Defendant has been unjustly enriched by its conduct;




                                                  34
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 35 of 50




           (r)    Whether Plaintiff Pedron and the Classes are entitled to equitable relief, including,
   but not limited to, a preliminary and/or permanent injunction;

           (s)     Whether Plaintiff Pedron and the Classes are entitled to a declaratory judgment
   stating that the Defective Sunscreens are defective and/or not merchantable;

           (t)     Whether Defendant should be declared responsible for notifying all Class Members
   of the Defect, and ensuring that all vehicles with the Defect are promptly recalled and replaced;

         (u)     What aggregate amounts of statutory penalties are sufficient to punish and deter
   Defendant, and to vindicate statutory and public policy;

          (v)     How such penalties should be most equitably distributed among Class Members.

          C.      Typicality

       98.        This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3), because Plaintiff

   Pedron’s claims are typical of the claims of the Class Members and arise from the same course of

   conduct by Defendant. The relief Plaintiff Pedron seeks is typical of the relief sought for the absent

   Class Members.

          D.      Adequate Representation

       99.        Plaintiff Pedron and her counsel will fairly and adequately protect and represent the

   interest of each member of the class. Plaintiff Pedron has retained counsel with substantial

   experienced in prosecuting consumer class actions, including actions involving defective products.

      100.        Plaintiff Pedron and her counsel are committed to vigorously prosecuting this

   action on behalf of the Classes and have the financial resources to do so. Neither Plaintiff Pedron

   nor her counsel have interests adverse to those of the Classes, nor is Plaintiff Pedron subject to any

   unique defenses.

          E.      Superiority

      101.        This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2), because

   Defendant has acted, and refused to act, on grounds generally applicable to each Class, thereby


                                                    35
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 36 of 50




   making appropriate final injunctive and/or corresponding declaratory relief with respect to each

   Class as a whole.

      102.        This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3), because a class

   action is superior to other available methods for the fair and efficient adjudication of this

   controversy. The common questions of law and of fact regarding Defendant’s conduct and

   responsibility predominate over any questions affecting only individual Class Members.

      103.        Because the damages suffered by each individual Class Member may be relatively

   small, the expense and burden of individual litigation would make it very difficult or impossible

   for individual Class Members to redress the wrongs done to each of them individually, such that

   most or all Class Members would have no rational economic interest in individually controlling

   the prosecution of specific actions, and the burden imposed on the judicial system by individual

   litigation—by even a small fraction of the Classes— would be enormous, making class

   adjudication the superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

      104.        The Classes also may be certified because Defendant has acted or refused to act on

   grounds applicable to the Classes, thereby making appropriate final declaratory and/or injunctive

   relief with respect to the members of the Classes as a whole.

      105.        The conduct of this action as a class action: presents far fewer management

   difficulties; far better conserves judicial resources and the parties’ resources; and far more

   effectively protects the rights of each Class Member than would piecemeal litigation. Compared

   to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of

   individualized litigation, the challenges of managing this action as a class action are substantially

   outweighed by the benefits to the legitimate interests of the parties, the court, and the public of




                                                    36
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 37 of 50




   class treatment in this court, making class adjudication superior to other alternatives, under Fed.

   R. Civ. P. 23(b)(3)(D).

      106.        Plaintiff Pedron is not aware of any obstacles likely to be encountered in the

   management of this action that would preclude its maintenance as a class action. Federal Rule of

   Civil Procedure 23 provides the Court with authority and flexibility to maximize the efficiencies

   and benefits of the class mechanism and reduce management challenges. The Court may, on

   motion of Plaintiff, or on its own determination, certify nationwide, statewide, and/or multistate

   classes for claims sharing common legal questions; utilize the provisions of Rule 23(c)(4) to certify

   any particular claims, issues, or common questions of fact or law, for class-wide adjudication;

   certify and adjudicate bellwether class claims; and utilize Rule 23(c)(5) to divide any Class into

   subclasses.

      107.        Plaintiff Pedron seeks preliminary and permanent injunctive and equitable relief on

   behalf of the entire Class, on grounds generally applicable to the entire Class, to enjoin and prevent

   Defendant from engaging in the acts described above, such as continuing to market and sell

   Defective Sunscreens that may be adulterated with benzene and requiring Defendant to provide a

   full refund of the purchase price of the Defective Sunscreens to Plaintiff Pedron and Class

   Members.

      108.        Unless a Class is certified, Defendant will retain monies received as a result of their

   conduct that were taken from Plaintiff Pedron and the Class Members. Unless a Class-wide

   injunction is issued, Defendant will continue to commit the violations alleged and the members of

   the Class and general public will continue to be misled. Indeed, to this day, Defendant continues

   to market and sell Defective Sunscreens found by Valisure to be adulterated with benzene.




                                                    37
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 38 of 50




                                    FIRST CAUSE OF ACTION
                  Violation of Florida’s Deceptive and Unfair Trade Practices Act
                                      Fla. Stat. §§ 501.201-213
                   (On Behalf of the Plaintiff Pedron and the Florida Sub-Class)

      109.        Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

      110.        Plaintiff Pedron brings this Count individually and on behalf of the Florida Sub-

   Class.

      111.        Plaintiff is a “consumer” within the meaning of the Florida Deceptive and Unfair

   Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.203(7).

      112.         Defendant is engaged in “trade or commerce” within the meaning of Fla. Stat. §

   501.203(8).

      113.        The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

   practice, and unfair or deceptive acts or practices in the conduct of any trade or commerce . . . .”

   Fla. Stat. § 501.204(1). J&J participated in unfair and deceptive trade practices that violated the

   FDUTPA as described herein.

      114.        Among other purposes, FDUTPA is intended “[t]o protect the consuming public

   and legitimate business enterprises from those who engage in unfair methods of competition, or

   unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

   Fla. Stat. § 501.202.

      115.        In the course of its business, J&J willfully failed to disclose and actively concealed

   the dangerous risks posed by the many safety issues and the serious Defect discussed above. J&J

   compounded the deception by repeatedly asserting that the Defective Sunscreens were safe,

   effective, and of high quality and by claiming to be a reputable manufacturer that values health

   and safety.

                                                   38
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 39 of 50




      116.        Defendant also engaged in unlawful trade practices by deception, deceptive acts or

   practices, fraud, or misrepresentations or concealment, suppression, or omission of any material

   fact with intent that others rely upon such concealment, suppression, or omission, in connection

   with the sale of the Class Vehicles and/or the Defective Airbags installed in them.

      117.        On information and belief, following routine testing and inspection of its products

   and/or manufacturing facilities, Defendant was aware or should have been aware of the presence

   of benzene within its Defective Sunscreens. Defendant willfully failed to disclose and actively

   concealed the dangerous risks posed by the Defective Sunscreens.

      118.        By failing to disclose and by actively concealing the Defect in its Defective

   Sunscreens, by marketing them as safe, effective, and of high quality, and by presenting

   themselves as reputable manufacturers that value safety, Defendant engaged in unfair or deceptive

   business practices in violation of the FDUTPA. Defendant deliberately withheld the information

   about the Defective Sunscreen’s use or inclusion of benzene, which harmed sunscreen users by

   exposing them to the carcinogenic benzene, instead of protecting users from skin cancer.

      119.        In the course of J&J’s business, it willfully failed to disclose and actively concealed

   the dangerous risks posed by the many safety issues and the serious Defect discussed above. J&J

   compounded the deception by repeatedly asserting that the Defective Sunscreens were safe,

   effective, and of high quality and by claiming to be a reputable manufacturer that values health

   and safety.

      120.        J&J’s unfair or deceptive acts or practices, including these concealments,

   omissions, and suppressions of material facts, had a tendency or capacity to mislead and create a

   false impression in consumers and were likely to and did in fact deceive reasonable consumers,




                                                    39
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 40 of 50




   including Plaintiff and the Florida Sub-Class Members, about the true safety and reliability of the

   Defective Sunscreens, the quality of J&J’s brands, and the true value of the Defective Sunscreens.

      121.        J&J intentionally and knowingly misrepresented material facts regarding the

   Defective Sunscreens with an intent to mislead Plaintiff and the Florida Sub-Class Members.

      122.        J&J knew or should have known that its conduct violated the FDUTPA.

      123.        As alleged above, J&J made material statements about the safety and reliability of

   the Defective Sunscreens that were either false or misleading. J&J’s representations, omissions,

   statements, and commentary have included selling and marketing the Defective Sunscreens as safe

   and reliable, despite its knowledge of the Defect or J&J’s failure to reasonably investigate it.

      124.        To protect profits and to avoid remediation costs and a public relations nightmare,

   J&J concealed the dangers and risks posed by the Defective Sunscreens and allowed unsuspecting

   sunscreen users to continue to purchase the Defective Sunscreens and continue to use and share

   the use of said products with others.

      125.        J&J owed Plaintiff Pedron and the Florida Sub-Class Members a duty to disclose

   the true safety and reliability of the Defective Sunscreens because J&J:

              a. possessed exclusive knowledge of the dangers and risks posed by the foregoing;

              b. intentionally concealed the foregoing from Plaintiff Pedron and the Florida Sub-

   Class Members; and/or

              c. made incomplete representations about the safety and reliability of the foregoing

   generally, while purposefully withholding material facts from Plaintiff Pedron and the Florida Sub-

   Class Members that contradicted these representations.

      126.        J&J’s failure to disclose and active concealment of the dangers and risks posed by

   the Defective Sunscreens were material to Plaintiff and the Florida Sub-Class Members.



                                                    40
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 41 of 50




      127.        Because the Defective Sunscreens contain benzene, they are worthless.

      128.        Plaintiff Pedron and the Florida Sub-Class Members suffered ascertainable loss

   caused by J&J’s misrepresentations and its failure to disclose material information. Had Plaintiff

   Pedron and the Florida Sub-Class Members been aware of the Defect and J&J’s complete disregard

   for safety, Plaintiff Pedron and the Florida Sub-Class Members would never have purchased their

   Defective Sunscreens. Plaintiff and the Florida Sub-Class Members did not receive the benefit of

   their bargain as a result of J&J’s misconduct.

      129.        Plaintiff Pedron and the Florida Sub-Class Members risk irreparable injury as a

   result of J&J’s acts and omissions in violation of the FDUTPA, and these violations present a

   continuing risk to Plaintiff Pedron, the Florida Sub-Class Members, and the general public. J&J’s

   unlawful acts and practices complained of herein affect the public interest.

      130.        As a direct and proximate result of J&J’s violations of the FDUTPA, Plaintiff

   Pedron and the Florida Sub-Class Members have suffered injury-in-fact and/or actual damage.

      131.        Plaintiff Pedron and the Florida Sub-Class Members are entitled to recover their

   actual damages under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat. § 501.2105(1).

      132.        Plaintiff Pedron and the Florida Sub-Class Members also seek an order enjoining

   J&J’s unfair, unlawful, and/or deceptive practices, declaratory relief, attorneys’ fees, and any other

   just and proper relief available under the FDUTPA.

      133.        As alleged herein, Plaintiff Pedron and the Sub-Class Members have lost money

   and suffered injury in fact due to the Defendant’s conduct because they purchased Defective

   Sunscreens from Defendant in reliance on Defendant’s representation that the ingredients in their

   Defective Sunscreens were safe and effective and were not adulterated with benzene, a known

   human carcinogen.



                                                    41
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 42 of 50




      134.        As alleged herein, Defendant’s actions are deceptive and in clear violation of

   FDUTPA, entitling Plaintiff Pedron and the Sub-Class Members to damages and relief under Fla.

   Stat. §§ 501.201-213.

                                 SECOND CAUSE OF ACTION
                                        Unjust Enrichment
                      (On Behalf of the National Class and Florida Sub-Class)

      135.        Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

      136.        As a result of Defendant’s wrongful and deceptive conduct alleged herein,

   Defendant knowingly and voluntarily accepted and retained wrongful benefits in the form of

   money paid by Plaintiff Pedron and members of the Classes when they purchased the Defective

   Sunscreens.

      137.        In so doing, Defendant acted with conscious disregard for the rights and safety of

   Plaintiff Pedron and members of the Classes.

      138.        As a result of Defendant’s wrongful conduct as alleged herein, Defendant has been

   unjustly enriched at the expense of, and to the detriment of, Plaintiff Pedron and members of the

   Classes.

      139.        Defendant’s unjust enrichment is traceable to, and resulted directly and proximately

   from, the conduct alleged herein.

      140.        Under the common law doctrine of unjust enrichment, it is inequitable for

   Defendant to be permitted to retain the benefits it received, and is still receiving, without

   justification, from the false and deceptive labeling and marketing of the Defective Sunscreens to

   Plaintiff Pedron and members of the classes.




                                                   42
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 43 of 50




        141.      Defendant’s retention of such funds under the circumstances would make it unfair

   and inequitable and to do so constitutes unjust enrichment.

        142.      The financial benefits derived by Defendant rightfully belonged to Plaintiff Pedron

   and members of the Classes.

        143.      Defendant should be compelled to place into a common fund for the benefit of

   Plaintiff Pedron and members of the Classes all wrongful or inequitable proceeds received by

   them.

        144.      Finally, Plaintiff Pedron and members of the Classes may assert an unjust

   enrichment claim even though a remedy at law may otherwise exist. 93 92F




                                  THIRD CAUSE OF ACTION
                             Negligent Misrepresentation/Omission
                      (On Behalf of the National Class and Florida Sub-Class)

        145.      Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

        146.      Defendant made representations, through their labeling and advertising, to Plaintiff

   Pedron and the Class Members concerning the active and inactive ingredients in their Defective

   Sunscreens.

        147.      Defendant has a duty to provide accurate information to consumers with respect to

   the ingredients identified in their Defective Sunscreens as detailed above.



   93
     See State Farm Mut. Auto Ins. Co. v. Physicians Injury Care Ctr., 427 F. App’x 714, 723 (11th
   Cir. 2011), rev’d on other grounds, 824 F.3d 1311 (The general rule that “equitable remedies are
   not available under Florida law when adequate legal remedies exist . . . does not apply to unjust
   enrichment claims.”); see also Morris v. ADT Sec. Services, 580 F. Supp. 2d 1305, 1312-13 (S.D.
   Fla. 2008); In re Monat Hair Prods. Mktg., Sales Prac., & Prods. Liab. Litig., MDL No. 2841,
   2019 WL 5423457, at *5 (S.D. Fla. Oct. 23, 2019); Garcia v. Clarins USA, Inc., No. 14-CV-21249,
   2014 WL 11997812, at *5 (S.D. Fla. Sept. 5, 2014); Goldberg v. Chong, No. 07-20931, 2007 WL
   2028792 at *9 (S.D. Fla. July 11, 2007).
                                                   43
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 44 of 50




      148.        Defendant did not fulfill its duty to accurately disclose in its labeling and

   advertising that the known carcinogen, benzene was present in the Defective Sunscreens.

      149.        Additionally, Defendant has a duty to not make false representations with respect

   to their Defective Sunscreens.

      150.        Defendant failed to fulfill its duty when it made false representations regarding the

   quality and safety of the Defective Sunscreens as detailed above.

      151.        Defendant’s failure to disclose the ingredients contained in the sunscreens amount

   to negligent omissions and the representations regarding the quality and safety of the product

   amount to negligent misrepresentation.

      152.        Plaintiff Pedron and the other members of the Classes reasonably relied upon such

   representations and omissions to their detriment.

      153.        By reason thereof, Plaintiff Pedron and other Class Members have suffered

   damages in an amount to be proven at trial.

                                 FOURTH CAUSE OF ACTION
                                   Breach of Express Warranty
                      (On Behalf of the National Class and Florida Sub-Class)

      154.        Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

      155.        As detailed above, Defendant, through its written literature, packaging and labeling,

   and written media advertisement, expressly warranted that the Defective Sunscreens were safe and

   fit for the purposes intended, that they were of merchantable quality, and they did not pose

   dangerous health risks.




                                                   44
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 45 of 50




        156.         Moreover, the Defective Sunscreens’ labeling (specifically in the “Sun Protection

   Measures”) 94 represents that the regular use of broad spectrum sunscreen is “protective” and that
               93F




   its use can “decrease the risk” of skin cancer and early skin aging. This terminology constitutes an

   affirmation of fact or promise or a description of the product as being safe and not posing a

   dangerous health risk. Defendant breached this express warranty because its Defective Sunscreens

   are not safe. To the contrary, the Defective Sunscreens pose a dangerous health risk because they

   contain benzene—a chemical that increases the risk of cancer when exposure occurs either through

   inhalation or skin absorption.

        157.         Defendant’s packaging and written advertisements contained express warranties

   which Plaintiff Pedron and other Class Members read and relied upon.

        158.         Defendant breached its expressed warranties because the Defective Sunscreens are

   defective and not reasonably safe for their intended use.

        159.         Defendant knew or should have known that the Defective Sunscreens did not

   comply with the express warranties and representations and that, in fact, the Defective Sunscreens

   are not safe and pose serious health risks because they contain benzene, a known carcinogen.

        160.         Plaintiff Pedron and other Class Members have suffered harm on account of

   Defendant’s breach of its express warranty regarding the fitness for use and safety of the Defective

   Sunscreens and are entitled to damages to be determined at trial.




   94
      Specifically, the “Directions” section of Neutrogena’s Beach Defense Sunscreen Product SPF
   70 states: “Sun Protection Measures: Spending time in the sun increases your risk of skin cancer
   and early skin aging. To decrease this risk, regularly use a sunscreen with a Broad Spectrum SPF
   value of 15 or higher . . . .”
                                                    45
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 46 of 50




                                   FIFTH CAUSE OF ACTION
                                   Breach of Implied Warranty
                      (On Behalf of the National Class and Florida Sub-Class)

      161.        Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

      162.        Because the Defective Sunscreens contained benzene, they were not of the same

   quality as those generally acceptable in the trade and were not fit for the ordinary purposes for

   which such Defective Sunscreens were used.

      163.        Plaintiff Pedron and members of the Classes purchased the Defective Sunscreens

   in reliance upon Defendant’s skill and judgment and the implied warranties of fitness for the

   purpose.

      164.        The Defective Sunscreens were not altered by Plaintiff Pedron or members of the

   Classes.

      165.        Plaintiff Pedron and members of the Classes were foreseeable users of the

   Defective Sunscreens.

      166.        Plaintiff Pedron and members of the Classes used the Defective Sunscreens in the

   manner intended.

      167.        The Defective Sunscreens did not measure up to the promises or facts stated in the

   written literature, media advertisement and communications by and from Defendant.

      168.        Defendant impliedly warranted that the Defective Sunscreens were merchantable,

   fit and safe for ordinary use.

      169.         Defendant further impliedly warranted that the Defective Sunscreens were fit for

   the particular purposes for which they were intended and sold.




                                                   46
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 47 of 50




      170.         Contrary to these implied warranties, the Defective Sunscreens were defective,

   unmerchantable, and unfit for their ordinary use when sold, and unfit for the particular purpose for

   which they were sold.

      171.        By reason thereof, Plaintiff Pedron and the other Class Members have suffered

   damages in an amount to be proven at trial.

                                   SIXTH CAUSE OF ACTION
                            Strict Product Liability – Failure to Warn
                      (On Behalf of the National Class and Florida Sub-Class)

      172.        Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

      173.        Defendant knew or should have known that their Defective Sunscreens contained

   benzene, which is a known carcinogen.

      174.        Defendant had a duty to warn Plaintiff Pedron and the other Class Members about

   the presence of benzene in their Defective Sunscreens.

      175.         In addition, Defendant had a duty to warn Plaintiff Pedron and the other Class

   Members about the dangers of the presence of benzene in their Defective Sunscreens.

      176.        Defendant knew that it was not readily recognizable to an ordinary consumer that

   their Defective Sunscreens put them at risk of exposure to benzene and that consumers would not

   inspect the product for benzene content.

      177.         No warning was made to Plaintiff Pedron or other Class Members about the

   Defective Sunscreens containing benzene or about the dangers it presented by the Defendant.

      178.        Plaintiff Pedron and the other Class Members suffered damages by purchasing

   Defective Sunscreens in a manner promoted by Defendant, and in a manner that was reasonably

   foreseeable by Defendant, because benzene is a known carcinogen that is absorbed through


                                                   47
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 48 of 50




   inhalation and through the skin. Plaintiff Pedron and the members of the Classes would not have

   purchased Defendant’s Defective Sunscreens had they known they contained benzene.

      179.         Plaintiff Pedron and the other Class Members were justified in their reliance on

   Defendant’s labeling and advertising of the product for use as sunscreen.

      180.         Plaintiff Pedron and the other Class Members have suffered damages in an amount

   to be proven at trial.

                                  SEVENTH CAUSE OF ACTION
                           Strict Product Liability- Manufacturing Defect
                       (On Behalf of the National Class and Florida Sub-Class)

      181.         Plaintiff Pedron incorporates by reference and re-alleges the allegations contained

   in paragraphs 1-108 as though fully set forth herein.

      182.         The Defective Sunscreens contained a manufacturing defect when they left the

   possession of Defendant. Specifically, the Defective Sunscreens differ from Defendant’s intended

   result or from other lots of the same product line because they contain benzene.

      183.         Plaintiff Pedron and the other Class Members used the Sunscreen Products in a way

   that was reasonably foreseeable to Defendant

      184.          As a result of the defects in the manufacture of the Defective Sunscreens, Plaintiff

   Pedron and the other Class Members suffered damages.

      185.         Accordingly, Plaintiff Pedron and members of the Classes suffered damages in an

   amount to be proven at trial.

                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Pedron, on behalf of herself and all others similarly situated, prays

   for judgment against the Defendant as to each and every count, including:




                                                    48
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 49 of 50




              A.    An order declaring this action to be a proper class action, appointing

                    Plaintiff Pedron and her counsel to represent the Class/Sub-Classes, and

                    requiring Defendant to bear the costs of class notice;

              B.    An order enjoining Defendant from selling the Defective Sunscreens;

              C.    An order enjoining Defendant from suggesting or implying that the

                    Defective Sunscreens are safe and effective for human application;

              D.    An order requiring Defendant to engage in a corrective advertising

                    campaign and engage in any further necessary affirmative injunctive relief,

                    such as recalling existing Defective Sunscreens;

              E.    An order awarding declaratory relief, and any further retrospective or

                    prospective injunctive relief permitted by law or equity, including enjoining

                    Defendant from continuing the unlawful practices alleged herein, and

                    injunctive relief to remedy Defendant’s past conduct;

              F.    An order requiring Defendant to pay restitution/damages to restore all funds

                    acquired by means of any act or practice declared by this Court to be an

                    unlawful, unfair, or fraudulent business act or practice, untrue or misleading

                    advertising in violation of the above-cited authority, plus pre- and post-

                    judgment interest thereon;

              G.    An order requiring Defendant to disgorge any ill-gotten benefits received

                    from Plaintiff Pedron and members of the Class/Sub-Classes as a result of

                    any wrongful or unlawful act or practice;

              H.    An order requiring Defendant to pay all actual and statutory damages

                    permitted under the counts alleged herein;



                                              49
Case 1:21-cv-23189-MGC Document 1 Entered on FLSD Docket 09/02/2021 Page 50 of 50




                I.      An order awarding attorneys’ fees and costs to Plaintiff Pedron and the

                        Class/Sub-Classes; and

                J.      An order providing for all other such equitable relief as may be just and

                        proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiff Pedron demands a trial by jury on all issues triable.


   Dated: September 2, 2021                     PODHURST ORSECK, P.A.


                                                /s/ Peter Prieto___________
                                                Peter Prieto (FBN 501492)
                                                John Gravante (FBN 617113)
                                                Matthew P. Weinshall (FBN 84783)
                                                One S.E. Third Ave, Suite 2300
                                                Miami, Florida 33131
                                                Phone: (305) 358-2800
                                                Fax: (305) 358-2382
                                                Email: pprieto@podhurst.com
                                                        jgravante@podhurst.com
                                                        mweinshall@podhurst.com


                                                Counsel for Plaintiff




                                                   50
